Mr. Presiding Justice Scanlan delivered the opinion of the court. The appellant urges two grounds for the reversal of the decree: First, that the question of the validity of the record of the judgment in the case of Olassman v. Abromovich is res adjudicata as between the parties to the present proceedings; that it is res adjudicata, notwithstanding the fact that the appellee did not raise the said question in the Appellate Court, for the reason that the doctrine of res adjudicata extends to any matter properly involved and which might have been raised and determined by the Appellate Court on the writ of error sued out by the appellee to review the judgment of the Municipal Court in the said case; second, that the appellee in his bill does not allege that he does not owe the amount of the judgment in the case of Glassman v. Abromovich, nor does he offer to pay to the appellee the amount of the said judgment, or to do equity between the parties, and the decree removes the alleged cloud caused by the judgment from the property of the appellee without compelling the latter to do equity to the appellant; that the maxim, “He who seeks equity must do equity;” applies to the present case, and that the appellee should have been denied the relief he sought, unless, as a condition precedent to the granting of the same, he was made to pay the appellant the amount of the judgment in the case of Glassman v. Abromovich. A judgment was rendered against the appellee in the Municipal Court of Chicago in the case of Glassman v. Abromovich. The complainant had that judgment reviewed by the Appellate Court of this district, and that court in its opinion (Glassman v. Abromovich, 163 Ill. App. 388) sustained the judgment of the lower court. The Supreme Court held (Stein v. Meyers, 253 Ill. 199; City of Chicago v. Mitchell, 256 Ill. 236) that a certain record of the clerk of the court of a so-called judgment (the entry in that case being similar to the one now before us) was, because of the manner in which it was made, in conflict with section 18 of the schedule of the Constitution, and was therefore invalid, and of no effect, as a record of a judgment. This branch of the Appellate Court held (Hunter v. Empire State Surety Co., 191 Ill. App. 634; Phelps v. Hunter, No. 20,889, ante, p. 181), that while an entry like the one in question in this case was not itself the judgment, nor the formal record of the judgment, it still was a sufficient minute of the proceedings to enable the clerk to properly enter of record the judgment in the case. While under the rulings of the Supreme Court, the record of the judgment in the case of Glassmann v. Abromovich, supra, is invalid, nevertheless, it is within the right and power of the appellant to have a valid record of the judgment entered. The judgment of the court in that case is not invalid, even though the record of the same, as it now stands, is. The appellee owes the amount of the judgment that he asks to have removed as a cloud upon his title. He has not done equity, nor has he offered to do so, by paying the appellant the amount of the judgment, and it would be opposed to every principle of equity to permit him to obtain the aid he seeks, and that the decree gives him, without first compelling him to pay to the appellant the amount of the judgment. Cases, almost without number, might be cited in support of our position. We will refer to a few of them. Winslow v. Noble, 101 Ill. 194; Byars v. Spencer, 101 Ill. 429; Chambers v. Jones, 72 Ill. 275; Reed v. Tyler, 56 Ill. 288. Whenever the object of the action is the removal of a cloud on complainant’s title, he must expressly offer in his bill to do equity. 32 Cyc. 1355. The appellee relies upon the case of Hooper v. Bank of Two Rivers, 255 Ill. 549, in support of his contention that the complainant is not obliged to show that the judgment was unjust, nor is he obliged to pay the. same, to entitle him to the relief he seeks. In that case Hooper filed a bill against the Bank of Two Rivers to remove a judgment lien as a cloud upon the title to certain real estate owned by him. It appeared that on July 10, 1907, the said bank recovered a judgment against Frederick J. Norton and Henry Rennick for $2,193.07, which was written up by the clerk of the Municipal Court in about the same form as was followed in the present case. On July 6,1908, an execution was issued on the judgment. On September 14, 1909, Norton was declared a bankrupt, and a trustee was appointed of his estate. At the time the judgment was entered and at the time he became a bankrupt, Norton was the owner of the premises in question. After Norton was declared a bankrupt, Hooper purchased the premises from the trustee and took possession thereof, and thereupon the bank threatened to sell the same on the said execution in satisfaction of the said judgment, whereupon the bill was filed. While the court held that Hooper—whose situation in that case was not like that of the complainant in the present proceedings—was entitled to have the alleged judgment lien removed as a cloud upon his title without showing that the judgment was unjust, and without paying the same, nevertheless, the court strongly intimates that if Norton and Eennick were the complainants, a different rule would apply. The appellee in the present case was not warranted in seeking the aid of chancery. He has had his full day in court, and it has been adjudged that he owes the judgment that he calls a cloud upon his title, and equity will not aid him to avoid the payment of his debt. The decree of the Superior Court of Cook county will be reversed and the cause remanded with directions to the chancellor to dismiss the bill of the appellee for want of equity. Reversed and remanded with directions.